UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4561


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CAREY DAWSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:08-cr-00280-1)


Submitted:    October 23, 2009              Decided:   February 10, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Samuel D. Marsh,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carey     Dawson         pled       guilty,     via        a    written        plea

agreement,       to   possession       of    a    firearm     while         addicted       to   a

controlled       substance,      in    violation        of   18       U.S.C.   §     922(g)(3)

(2006) and 18 U.S.C.A. § 924(a)(2) (West 2006 & Supp. 2008).

The   district        court      sentenced          him      to       forty-six       months’

imprisonment.         On   appeal,      counsel      filed        a    brief   pursuant         to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal given the appellate waiver

in Dawson’s plea agreement, but raising the issue of whether

Dawson’s   sentence        was   reasonable.            Although           informed    of    his

right to do so, Dawson did not file a pro se supplemental brief.

The Government has moved to dismiss the appeal on the basis of

the waiver.       Dawson’s counsel has filed a response but does not

challenge the voluntariness of the waiver; rather, he urges the

court to review the appeal pursuant to Anders.

             A   defendant       may   waive      the     right       to    appeal    if    that

waiver is knowing and intelligent.                  United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                      Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Rule 11 colloquy, the waiver is both

valid and enforceable.            United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).                The question of whether a defendant

                                             2
validly waived his right to appeal is a question of law that

this court reviews de novo.                 United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

            We     have   reviewed      the       record     and    conclude     Dawson

knowingly    and     voluntarily       waived         the   right    to   appeal      any

sentence    that    did   not    exceed         the   advisory      guidelines     range

corresponding to offense level twenty-six.                         Dawson received a

sentence within this specified range and the sole sentencing

issue he raises on appeal falls within the scope of this waiver.

We therefore grant the Government’s motion to dismiss in part

and dismiss this portion of the appeal.

            Although the waiver provision in the plea agreement

precludes    our    review      of    the    sentence,      the     waiver   does     not

preclude our review of any errors in Dawson’s conviction that

may be revealed pursuant to the review required by Anders.                            In

accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues for appeal.                             We

therefore deny the Government’s motion to dismiss in part and

affirm Dawson’s conviction.

            This court requires that counsel inform his client, in

writing,    of   his   right     to   petition        the   Supreme    Court     of   the

United States for further review.                 If the client requests that a

petition be filed, but counsel believes that such filing would

be frivolous, then counsel may move in this court for leave to

                                            3
withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4